MEMORANDUM DECISION
Relator, Cherry Hill Management, Inc., has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its award of temporary total disability compensation to respondent-claimant, Linda Newton, on the grounds that claimant voluntarily abandoned her former position of employment.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law. The magistrate determined the requested writ of mandamus should be denied. Relator has filed an objection to the magistrate's decision and contends that the issue of voluntary abandonment was timely raised.
In support of relator's objections, it has attached to its memorandum a copy of its notice of appeal filed with the commission. Relator's notice of appeal to the commission and the memorandum in support of that notice of appeal were not part of the stipulated evidence filed by the parties, nor has relator been given leave to file additional evidence. Simply attaching documents to a motion or a brief does not make those documents part of the record and will not be considered by the court in review of the magistrate's decision.
Therefore, upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own. Relator's objections to the magistrate's decision are overruled and the requested writ of mandamus is denied.
Objections overruled, writ of mandamus denied.
BROWN, J., and LAZARUS, P.J., concur.